Citation Nr: 0613864	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) San 
Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran has not been provided notice of the VA's duty to 
assist and to notify under The Veterans Claims Assistance Act 
of 2000 (VCAA); See also, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159 (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that the VA's duty to assist, at 38 U.S.C. § 5103(a), 
includes providing notice to a claimant of the VA's duty to 
assist, before the initial unfavorable agency of original 
jurisdiction (AOJ) decision (i.e., that of the RO) on a claim 
for VA benefits.  In Pelegrini, it was also observed that VA 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims.  The Court also held that 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) require notice of five 
elements of a claim of service connection, which are: (1) 
veterans status; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability 
at issue; (4) the degree of disability; and, (5) the 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 206 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Notice of VCAA must be provided in this 
case, compliant with Pelegrini and Dingess/Hartman, with a de 
novo readjudication of the claim on appeal with consideration 
of all of the evidence of record.  

Pertinent medical evidence was received since the time of the 
most recent adjudication of the claim at the RO in a 
September 2003 statement of the case (SOC), prior to the 
certification of the appeal in January 2004.  This evidence 
includes pertinent VA medical records dated from November 
2001 as well as a VA examination report of July 2003.  When 
the VA RO receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in a SOC, it must prepare a supplemental statement 
of the case (SSOC) reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  There is no legal authority for a claimant to 
waive, or the RO to suspend, this requirement.  Cf. 38 C.F.R. 
§ 20.1304(c).  The Board does not have authority to issue a 
SSOC as to these claims.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

This claim arises from an initial disability rating following 
an original award of service connection for diabetes 
mellitus, type II.  Consequently, the issue is not the result 
of a claim for an increased entitlement, but rather, one 
involving the propriety of the initial evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should send the veteran a VCAA 
notice letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 and with 
Pelegrini and Dingess/Hartman, regarding 
the claim for an initial evaluation in 
excess of 40 percent for diabetes 
mellitus.  The RO should specifically 
advise the veteran what evidence is 
needed to support his claim, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is expected 
to identify and/or provide.  

The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim on 
appeal and to identify any and all 
treatment providers, with authorizations, 
so that the VA may request copies of all 
such records.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from November 
2002 to the present.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

3.  Upon completion of the above 
development, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should determine that all actions taken 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
must implement corrective procedures.   
The VBA AMC should also consider 
scheduling the veteran for another VA 
examination for the determination of the 
severity of symptoms of service-connected 
diabetes mellitus, under the criteria at 
38 C.F.R. § 4.120, Diagnostic Code 7913.  

4.  The VBA AMC should readjudicate-on a 
de novo basis-the matter on appeal, and 
issue a SSOC containing all applicable 
laws and regulations as to the claim for 
an initial evaluation in excess of 40 
percent for diabetes mellitus, 
specifically to include all of the 
evidence of record.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


